 

Exhibit 10.1

 



STG Group, Inc.

(Formerly Global Defense & national Security Systems, Inc.)

2015 omnibus incentive plan

 

NOTICE OF RESTRICTED STOCK AWARD

 

 



  Grantee’s Name and Address:                                 

 

You (the “Grantee”) have been granted shares of Common Stock of the Company (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Award (the “Notice”), the Global Defense & National Security Systems, Inc. 2015
Omnibus Stock Incentive Plan (the “Plan”), as amended from time to time, and the
Restricted Stock Award Agreement (the “Agreement”) attached hereto, as follows.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice.

 



Date of Award   ●  Vesting Commencement Date   ●  Total Number of Shares of
Common Stock Awarded (the “Shares”)   ● 

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Agreement, the Shares will “vest” in accordance
with the following schedule:

 

·● Shares shall vest on the Date of Award.

 

·● Shares shall vest on ●; provided, that if prior to ●, the Grantee’s
Continuous Service is terminated (i) by removal for Cause, by his resignation,
or as a result of his refusal to stand for election, such Shares shall not vest
and shall instead be forfeited immediately upon the occurrence of such
termination, and (ii) for any reason other than as set forth in clause (i), such
Shares shall vest immediately upon the occurrence of such termination.

 

·● Shares shall vest on ●; provided, that if prior to ●, the Grantee’s
Continuous Service is terminated (i) by removal for Cause, by his resignation,
or as a result of his refusal to stand for election, such Shares shall not vest
and shall instead be forfeited immediately upon the occurrence of such
termination, and (ii) for any reason other than as set forth in clause (i), such
Shares shall vest immediately upon the occurrence of such termination.

 



1

 

 

In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Shares
shall continue to vest in accordance with the Vesting Schedule set forth above.

 

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to forfeiture to
the Company. Shares that have not vested are deemed “Restricted Shares.” If the
Grantee would become vested in a fraction of a Restricted Share, such Restricted
Share shall not vest until the Grantee becomes vested in the entire Share.

 

In the event the Grantee’s Continuous Service is terminated by removal for
Cause, by his resignation, or as a result of his refusal to stand for election
any unvested Restricted Shares held by the Grantee shall be deemed reconveyed to
the Company and the Company shall thereafter be the legal and beneficial owner
of the Restricted Shares and shall have all rights and interest in or related
thereto without further action by the Grantee. The foregoing forfeiture
provisions set forth in this Notice as to Restricted Shares shall apply to the
new capital stock or other property (including cash paid other than as a regular
cash dividend) received in exchange for the Shares in consummation of any
transaction described in Section 11 of the Plan and such stock or property shall
be deemed Additional Securities (as defined in the Agreement) for purposes of
the Agreement, but only to the extent the Shares are at the time covered by such
forfeiture provisions.

 

The Award shall be subject to the provisions of Section 11 of the Plan in the
event of a Corporate Transaction or Change in Control.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan and the Agreement.



  STG Group, Inc.,           By:               Title:     



 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT
NOR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO
CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY
WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S
CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

 

2

 

 

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Agreement shall be resolved by the Administrator in accordance with Section 11
of the Agreement. The Grantee further agrees to the venue selection and waiver
of a jury trial in accordance with Section 12 of the Agreement. The Grantee
further agrees to notify the Company upon any change in the residence address
indicated in this Notice.

 



Dated:       Signed:      



 

 

3

 

 

STG Group, Inc.

(Formerly Global Defense & national Security Systems, Inc.)

2015 omnibus incentive plan

 

RESTRICTED STOCK AWARD AGREEMENT

 

1.             Issuance of Shares. STG Group, Inc., a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Award (the “Notice”), the Total Number of Shares of Common
Stock Awarded set forth in the Notice (the “Shares”), subject to the Notice,
this Restricted Stock Award Agreement (the “Agreement”) and the terms and
provisions of the Company’s 2015 Omnibus Incentive Plan (the “Plan”), as amended
from time to time, which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement. All Shares issued hereunder will be deemed issued to
the Grantee as fully paid and nonassessable shares, and the Grantee will have
the right to vote the Shares at meetings of the Company’s stockholders. The
Company shall pay any applicable stock transfer taxes imposed upon the issuance
of the Shares to the Grantee hereunder.

 

2.             Transfer Restrictions. The Shares issued to the Grantee hereunder
may not be sold, transferred by gift, pledged, hypothecated, or otherwise
transferred or disposed of by the Grantee prior to the date when the Shares
become vested pursuant to the Vesting Schedule set forth in the Notice. Any
attempt to transfer Restricted Shares in violation of this Section 2 will be
null and void and will be disregarded.

 

3.             Escrow of Stock. For purposes of facilitating the enforcement of
the provisions of this Agreement, the Grantee agrees, immediately upon receipt
of the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit A, executed in blank by the Grantee with respect to each such
stock certificate, to the Secretary or Assistant Secretary of the Company, or
their designee, to hold in escrow for so long as such Restricted Shares have not
vested pursuant to the Vesting Schedule set forth in the Notice, with the
authority to take all such actions and to effectuate all such transfers and/or
releases as may be necessary or appropriate to accomplish the objectives of this
Agreement in accordance with the terms hereof. The Grantee hereby acknowledges
that the appointment of the Secretary or Assistant Secretary of the Company (or
their designee) as the escrow holder hereunder with the stated authorities is a
material inducement to the Company to make this Agreement and that such
appointment is coupled with an interest and is accordingly irrevocable. The
Grantee agrees that the Restricted Shares may be held electronically in a book
entry system maintained by the Company’s transfer agent or other third party and
that all the terms and conditions of this Section 3 applicable to certificated
Restricted Shares will apply with the same force and effect to such electronic
method for holding the Restricted Shares. The Grantee agrees that such escrow
holder shall not be liable to any party hereto (or to any other party) for any
actions or omissions unless such escrow holder is grossly negligent relative
thereto. The escrow holder may rely upon any letter, notice or other document
executed by any signature purported to be genuine and may resign at any time.
Upon the vesting of Restricted Shares, the escrow holder will, without further
order or instruction, transmit to the Grantee the certificate evidencing such
Shares; provided, however, that no transmittal of certificates evidencing the
Shares will occur unless and until the Grantee has satisfied all Tax Withholding
Obligations (as defined in Section 5(b) below).

 



1

 

 

4.Additional Securities and Distributions.

 

(a)               Any securities or cash received (other than a regular cash
dividend) as the result of ownership of the Restricted Shares (the “Additional
Securities”), including, but not by way of limitation, warrants, options and
securities received as a stock dividend or stock split, or as a result of a
recapitalization or reorganization or other similar change in the Company’s
capital structure, shall be retained in escrow in the same manner and subject to
the same conditions and restrictions as the Restricted Shares with respect to
which they were issued, including, without limitation, the Vesting Schedule set
forth in the Notice. The Grantee shall be entitled to direct the Company to
exercise any warrant or option received as Additional Securities upon supplying
the funds necessary to do so, in which event the securities so purchased shall
constitute Additional Securities, but the Grantee may not direct the Company to
sell any such warrant or option. If Additional Securities consist of a
convertible security, the Grantee may exercise any conversion right, and any
securities so acquired shall constitute Additional Securities. In the event of
any change in certificates evidencing the Shares or the Additional Securities by
reason of any recapitalization, reorganization or other transaction that results
in the creation of Additional Securities, the escrow holder is authorized to
deliver to the issuer the certificates evidencing the Shares or the Additional
Securities in exchange for the certificates of the replacement securities.

 

(b)               The Company shall disburse to the Grantee all regular cash
dividends with respect to the Shares and Additional Securities (whether vested
or not), less any applicable withholding obligations.

 

5.Taxes.

 

(a)               Tax Liability. The Grantee is ultimately liable and
responsible for all taxes owed by the Grantee in connection with the Award,
regardless of any action the Company or any Related Entity takes with respect to
any tax withholding obligations that arise in connection with the Award. Neither
the Company nor any Related Entity makes any representation or undertaking
regarding the treatment of any tax withholding in connection with the grant or
vesting of the Award or the subsequent sale of Shares subject to the Award. The
Company and its Related Entities do not commit and are under no obligation to
structure the Award to reduce or eliminate the Grantee’s tax liability. The
following provisions of this Section 5 and related provisions in this Agreement
pertaining to withholding taxes shall not apply so long as the Grantee is
providing services in a non-employee capacity.

 

(b)               Payment of Withholding Taxes. Prior to any event in connection
with the Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.

 

2

 



 

(i)                 By Share Withholding. The Grantee authorizes the Company to,
upon the exercise of its sole discretion, withhold from those Shares issuable to
the Grantee the whole number of Shares sufficient to satisfy the minimum
applicable Tax Withholding Obligation. The Grantee acknowledges that the
withheld Shares may not be sufficient to satisfy the Grantee’s minimum Tax
Withholding Obligation. Accordingly, the Grantee agrees to pay to the Company or
any Related Entity as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the withholding of Shares described above.

 

(ii)              By Check, Wire Transfer or Other Means. At any time not less
than five (5) business days (or such fewer number of business days as determined
by the Administrator) before any Tax Withholding Obligation arises (e.g., a
vesting date), the Grantee shall satisfy the Grantee’s Tax Withholding
Obligation by delivering to the Company an amount that the Company determines is
sufficient to satisfy the Tax Withholding Obligation by (x) wire transfer to
such account as the Company may direct, (y) delivery of a certified check
payable to the Company, or (z) such other means as specified from time to time
by the Administrator.

Notwithstanding the foregoing, the Company also may satisfy any Tax Withholding
Obligation by offsetting any amounts (including, but not limited to, salary,
bonus and severance payments) due to the Grantee by the Company.

 

(iii)            By Sale of Shares. Notwithstanding (i) and (ii) above, the
Company and Grantee may agree that the Grantee shall instruct and authorize the
Company and any brokerage firm determined acceptable to the Company for such
purpose to sell on the Grantee’s behalf a whole number of Shares from those
Shares issuable to the Grantee as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the minimum applicable Tax
Withholding Obligation. Such Shares will be sold on the day such Tax Withholding
Obligation arises (e.g., a vesting date) or as soon thereafter as practicable.
The Grantee will be responsible for all broker’s fees and other costs of sale,
and the Grantee agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed the Grantee’s minimum Tax Withholding Obligation,
the Company agrees to pay such excess in cash to the Grantee. The Grantee
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation. Accordingly, the Grantee agrees to pay to the Company or any Related
Entity as soon as practicable, including through additional payroll withholding,
any amount of the Tax Withholding Obligation that is not satisfied by the sale
of Shares described above.

 

6.             Stop-Transfer Notices. In order to ensure compliance with the
restrictions on transfer set forth in this Agreement, the Notice or the Plan,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records. The Company may
issue a “stop transfer” instruction if the Grantee fails to satisfy any Tax
Withholding Obligations.

 



3

 

 

7.             Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.

 

8.              Restrictive Legends. The Grantee understands and agrees that the
Company shall cause the legends set forth below or legends substantially
equivalent thereto, to be placed upon any certificate(s) evidencing ownership of
the Shares together with any other legends that may be required by the Company
or by state or federal securities laws:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK BONUS AWARD AGREEMENT BETWEEN THE COMPANY AND THE NAMED
STOCKHOLDER. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.

 

9.             Entire Agreement; Governing Law. The Notice, the Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Delaware without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Delaware to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

10.           Construction. The captions used in the Notice and this Agreement
are inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

 

11.           Administration and Interpretation. Any question or dispute
regarding the administration or interpretation of the Notice, the Plan or this
Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

 



4

 

 

12.           Venue and Waiver of Jury Trial. The parties agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan or this
Agreement shall be brought in the United States District Court for the Eastern
District of Virginia (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a court of the Commonwealth of Virginia sitting
in the County ofFairfax) and that the parties shall submit to the jurisdiction
of such court. The parties irrevocably waive, to the fullest extent permitted by
law, any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 12 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

 

13.           Notices. Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given (i) upon personal delivery, or
(ii) two business days following deposit for delivery by an internationally
recognized express mail courier service or deposit in the United States mail by
certified mail (if the parties are within the United States), with postage and
fees prepaid, addressed to the other party at its address as shown in these
instruments, or to such other address as such party may designate in writing
from time to time to the other party.

 

END OF AGREEMENT

 

5

 

 

EXHIBIT A

 

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

 

In accordance with, and subject to the terms of, the Restricted Stock Award
Agreement between STG Group, Inc. a Delaware corporation (the “Company”) and the
Company’s 2015 Omnibus Incentive Plan, FOR VALUE RECEIVED, the undersigned
hereby sells, assigns and transfers unto the Company, _________ (______) shares
of the Common Stock of the Company, standing in his name on the books of, the
Company represented by Certificate No. herewith, and does hereby irrevocably
constitute and appoint the Secretary of the Company attorney to transfer the
said stock in the books of the Company with full power of substitution.

 



DATED:                                              Name:  

 

 

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]

 



1

 
